HAHN, J.
After verdict for the plaintiff in the sum of $221 heard on defendant’s motion for a new trial based upon the usual grounds that the verdict is against the law and against the evidence and the weight thereof, that the amount of the verdict is excessive and that the defendant has discovered new evidence. The ground of newly discovered evidence was not pressed at the hearing.
The action is based upon a claim for commission for the sale of real estate belonging to the defendant and the evidence was conflicting, presenting a matter for the consideration of the jury, and it cannot be said that the verdict was not based upon sufficient evidence. The verdict is not against the law or the evidence or the weight thereof.
Motion for new trial denied.